OPINION
By HAMILTON, J.
The evidence fully justified the court in finding, as it must have done, that the family relationship did not exist. There was also evidence from which the court could find that there was an express contract to pay the reasonable value of the services.
A reading of the bill of exceptions leads us to the conclusion that the trial court was justified in sustaining the Probate Court in the allowance of the claim, and the judgment of the Court of Common Pleas is affirmed.
ROSS, PJ, and MATTHEWS, J, concur.